KEHOE, Judge
(concurring specially).
I concur in the affirmance of the trial court’s dismissal of paragraph 4 of the cross-complaint only because this result is clearly controlled by the rule of law expressed by the majority in Cheney v. Dade County, 353 So.2d 623 (Fla. 3d DCA 1977), and Commercial Carrier Corp. v. Indian River County, 342 So.2d 1047 (Fla. 3d DCA 1977). I am of the opinion, however, that Section 768.28, Florida Statutes (1977) should be construed to waive the county’s sovereign immunity in this instance. A final determination of this matter may soon be forthcoming since both Cheney and Commercial Carrier are presently pending in the Supreme Court.